Citation Nr: 0947080	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-09 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, Virginia, on brokerage for the RO in 
Louisville, Kentucky.

In December 2007, the Board received VA treatment records 
from September through November 2007 and a physician's 
opinion letter dated in December 2007.  The Board notes that 
VA regulations require that pertinent evidence submitted by 
the appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant or representative.  38 
C.F.R. §§ 19.37, 20.1304 (2009).  In its November 2009 
Appellant's Brief, the appellant's representative waived RO 
jurisdiction over the new evidence.  Thus, the Board finds no 
prejudice to the appellant in proceeding to adjudicate this 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that he is entitled to an initial 
evaluation for PTSD higher than the 30 percent rating granted 
in the September 2005 rating decision.  The Board finds the 
record is inadequate to determine the current state of the 
appellant's disability.  The medical records received by the 
Board in December 2007 indicate that the appellant's PTSD may 
have worsened since his previous VA examination in June 2005.  
In a December 2007 letter, D.B.C., M.D., opines that the 
appellant "is totally and permanently (both mentally and 
physically) disabled from any type of gainful employment, and 
his physical and mental health will continue to deteriorate 
as he ages."  A VA treatment report from November 2007 
references symptoms that were not noted in the June 2005 VA 
examination report, including suicidal ideation and auditory 
hallucinations.  Consequently, the Board finds that the July 
2005 VA examination is not sufficiently contemporaneous for 
purposes of evaluating the nature and severity of the 
appellant's PTSD.  The appellant is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

Additionally, medical evidence of record reflects that the 
appellant may be too disabled to work due to PTSD.  In his 
December 2007 letter, D.B.C., M.D., states that the appellant 
is mentally and physically totally and permanently disabled 
from any type of gainful employment.  In the Appellant's 
Brief, the appellant's representative asserts that the 
appellant is 100 percent disabled by his PTSD.  The appellant 
has therefore raised the issue of entitlement to a total 
disability rating for compensation based on individual 
unemployability (TDIU).   See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).  The U.S. Court of Appeals for 
Veterans Claims (Court) recently held that a request for TDIU 
is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability.  
Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the 
claimant or the record reasonably raises the question of 
whether the appellant is unemployable due to the disability 
for which an increased rating is sought, then whether a TDIU 
is warranted as a result of that disability is part and 
parcel to that claim.  Id. at 455.  The RO did not address 
whether the appellant's PTSD made him unemployable in the 
September 2005 rating decision or February 2007 statement of 
the case.  Therefore, the matter should be remanded to the RO 
for readjudication of the appellant's claim for an increased 
disability rating in excess of 30 percent for PTSD, to 
include the issue of TDIU, in accordance with the holding in 
Rice.

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2009) have been interpreted to apply to all aspects 
of claims, including the initial disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  In 
this case, the appellant was not provided with notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the award of benefits.  As such, 
the Board finds that corrective notice should be sent to the 
appellant.

The December 2007 letter from D.B.C., M.D. indicates that the 
appellant is currently receiving psychiatric treatment at the 
VA.  Aside from the VA treatment records from September 2007 
through November 2007, the VA treatment records in the file 
only date to November 2006.  Consequently, the Board requests 
the appellant's complete VA treatment records from November 
2006 to present.  

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter which 
satisfies all VCAA notice obligations with 
regard to the issue on appeal of 
entitlement to an initial evaluation in 
excess of 30 percent for PTSD, to include 
TDIU, in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002); 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); and 
any other applicable legal precedent.  The 
letter should include an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date in the event of award of 
the benefit sought, as outlined by the 
Court in Dingess/Hartman.

2.  Obtain all of the appellant's VA 
treatment records from November 2006 to 
present.  If no records are available, the 
claims folder must indicate this fact.

3.  Schedule the appellant for a VA 
psychiatric examination to determine the 
current severity and all manifestations of 
his service-connected PTSD.  Conduct all 
testing and evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be provided a full copy of 
this remand, and he or she is asked to 
indicate that he or she has reviewed the 
claims folder.  The examiner should review 
the results of any testing prior to 
completion of the report and should detail 
the appellant's complaints and clinical 
findings, clinically correlating his 
complaints and findings to each diagnosed 
disorder.  The examiner should comment on 
the appellant's current level of social 
and occupational impairment due to his 
PTSD.  The examiner should also provide an 
opinion as to whether the appellant's 
service-connected PTSD disability alone 
renders him unable to obtain or retain 
gainful employment.  Please discuss the 
rationale for all opinions provided.

4.  Thereafter, readjudicate the issue on 
appeal of entitlement to an initial rating 
in excess of 30 percent for PTSD, to 
include the issue of TDIU, considering all 
the evidence.  If any benefit sought is 
not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  The 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claims, to include denial.  See 38 
C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


